DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the January 25th, 2022 Office action, claim 2 was amended and claims 3 and 9-18 were canceled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristjan Spence (Reg. No. 68,831) on August 3rd, 2022.
The application has been amended as follows: 
2.  (Currently Amended)  A processing server comprising:
a memory storing a plurality of data objects including at least one document schema and at least one target database schema corresponding to at least one target database hosted by a database server distinct from the processing server;
a network interface connecting the processing server, via a network, to a client terminal connected with the database server via the network;
a processor interconnected with said memory and said network interface; said processor configured to:
receive an electronic data file from said client terminal representing an unprocessed document;
associate said unprocessed document with said at least one document schema and extract a data variable from the unprocessed document based on said document schema, wherein said document schema represents an intellectual property form;
generate a database operation, the database operation comprising said data variable, according to said at least one target database schema; and
transmit said database operation via said network to the client terminal, for relaying to the database server via the client terminal, and for execution against said target database.
	4.  (Cancelled)
5. (currently amended) The processing server of claim [[4]]2 wherein said intellectual property form is a filing receipt and said data variable is an application number.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lundberg et al. discloses machine learning techniques for detecting docketing data anomalies.  Specifically, the prior art discloses a method includes storing in a docketing system docketing information for a plurality of matters, each of the plurality of matters including a plurality of activities and a plurality of documents. Retrieving a first document from the plurality of documents associated with a first matter of the plurality of matters. Determining a document type of the first document. Extracting one or more features from the first document and the plurality of activities associated with the first matter. Training a machine learning model, based on the extracted features and the document type of the first document, to determine one or more expected docketing activities for a new document determined to match the document type.
Shanahan (‘678) discloses a machine assistance platform for management, analysis, and transaction of intellectual property assets. In an example implementation, a system provides automated analysis of intellectual assets using machine learning techniques. In an example, a software program is provided to continuously manage and monitor government intellectual property office data. In the context of asset analysis, a virtual data room (or deal room) is provided to strategically organize assets. In an intellectual asset analysis example, a machine learning program is provided to interpret intellectual assets. The machine learning program provides insights into the innovation landscape, relevant organizations, products, research and the like. The machine learning program performs tasks analogous to a professional intellectual asset analysis.
Reisswig discloses a system, method, and computer program product embodiments for correcting extracted document information based on generated confidence and correctness scores. In an embodiment, a document correcting system may receive a document and document information that represents information extracted from the document. The document correcting system may determine the correctness of the document information by processing the document to generate a character grid representing textual information and spatial arrangements for the text within the document. The document correcting system may apply a convolutional neural network on character grid and the document information. The convolutional neural network may output corrected document information, a correctness value indicating the possible errors in the document information, and a confidence value indicating a likelihood of the possible errors.
Shanahan (‘866) discloses a platform for allowing users to use machine assistance in the management, analysis, and transaction of intellectual property assets. The system supports the automation of intellectual asset docketing and related information management tasks. The system also supports the analysis of intellectual assets using machine learning techniques. The system is provided via the Internet and may operate as a software as a service. In the context of asset management, a software program is provided to continuously manage and monitor government intellectual property office data. In the context of asset analysis, a virtual data room (or deal room) is provided to strategically organize assets. In the context of intellectual asset analysis, a machine learning program is provided to interpret intellectual assets. The machine learning program provides insights into the innovation landscape, relevant organizations, products, research and the like. The machine learning program performs tasks analogous to a professional intellectual asset analysis.


Allowable Subject Matter
Claims 2 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
As amended, the claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified in the independent claim 2.
When taken into context the claim as a whole was not uncovered in the prior art, even further the dependent claims 5-7 are allowed as they depend upon the allowable independent claims 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165